EY   GENE-
                                OFTEXAS


   WILL   WILSON
AlTORNEYGENERaL


                                   September 27, 1961

    Honorable V. D. Housworth
    Executive Secretary
    State Board of Barber Examiners
    Austin, Texas              Opinion No. WW-1154
                                   Re:    Whether Class "B"
                                          barbering can be taught
    Dear Mr. Housworth:                   in a Beauty School.
              You have requested an opinion from this office
    on the following question:
               "In compliance with the amendments
                to Section #g of the Texas Barber
                Law by the 57th Legislature, can
                Class "B" barbering be taught in
                a Beauty School?"
              Section g(a) of Article 734a, Vernon's Penal
    Code, as amended by House Bill 829, Acts of the 57th
    Legislature, Regular Session, 1961, Chapter 287, page
    601 provides that:
                        'Any firm, corporation, partner-
                   ship or person desiring to conduct
                   or operate a barber school or college
                   in this State shall first obtain a
                   permit from the State Board of Barber
                   Examiners after demonstrating that
                   said school or college has first met
                   the re'quirementsof this Section. Said
                   permit shall be prominently displayed
                   at all times at such school or college.
                   No such school or college shall be
                   approved unless such school or college
                   requires as a prerequisite to gradua-
                   tion a course of instruction of not less
                   than twelve hundred (1200) hours, to be
                   completed within a period of not less
                   than seven (7), months for a 'Class A'
                   certificate and not less than one
                   thousand (1,000) hours, to be completed
                   within a period of not less than 'six
                   (6) mfnths for a 'Class B' certificate;
                   . . .
                                                            ._-.   .




Honorable V. D. Housworth, page 2 (WW-1154)

          Section g(b) of Article 734a, as amended by
House Bill 829, provides that:
         I, . . However, if said school does not
          .
          care to teach persons who apply for
          'Class A' but only 'Class B' certici-
          Gates, shaving need not be taught.
           Section 4 of Article 734a sets forth the
two classifications of registered barber OP registered
assistant barber certificates--namely, "Class A" and
 "Class B". "Class A" certificates entitle the holder
thereof to engage in the practice of barbering in its
fullest scope, whereas the holder of a "Class B"
certificate must restrict his activities to the bobbing
or cutting of the hair. The principal difference
between the two classifications of certificates, both
as to educational requirements and scope of authority
to practice, deals with the shaving or trimming of the
'beard. The holder of a "Class B" certificate is not
entitled to shave or trim the beard, and in turn
barber colleges or schools, whose students seek only
a "Class B" certificate, need not teach shaving as a
part of the student's educational requirements.
          Section 9 of Article 734a, as amended by
House Bill 829, sets forth the statutory requirements
for barber schools or colleges, and with the exception
of Section g(c), which deals with the physical facilities
of barber schools or colleges issuing 'Class A" certifi-
cates; Section g(f), which deals with instructors in
barber schools or colleges issuing 'Class A" certifi-
cates; and Section g(g), which deals with the ratio of
instructors to students in barber schools or colleges
issuing "Class A" certificates, all of such require-
ments are applioable to all barber schools or colleges
regardless of whether their students will be applicants
for 'Class A" or "Class B" certificates from the State
Board of Barber Examiners.
          We are of the opinion that there would be
no statutory prohibition against a beauty school
obtaining from the State Board of Barber Examiners a
permit to operate OP conduct a barber school or
college whose graduates would be eligible for a
"Class B" barber certificate. However, prior to the
issuance of such permit by the State Board of Barber
Examiners to such school or college, the requirements
of Section g(h) of Article 734a, as amended by House
Bill 829, must first be met by the school or college
furnishing to the State Board of Barber Examiners:
Honorable V. D. Housworth, page 3 (W-1154)

              "(1) A detailed drawing and
         chart of the proposed physical layout
         of such school, showing the depart-
         ments, floor space, equipment, lights
         and outlets.
              "(2) Photographs of the proposed
         site for such school including the
         interior and exterior of the building,
         rooms and departments.
              "(3) A detailed copy of the
         training program.
              “(4)  A copy of the school catalog
         and promotional literature.
              "(5) A copy of the building
         lease or proposed building lease where
         the building is not owned by the
         school or college.
              "(6) A sworn statement showing
         the true ownership of the school or
         college.



In addition, such barber school or college must, by
virtue of Section g(a) of Article '@a, as amended by
House Bill 829, require as a prerequisite to graduation
a course of instruction of not less than one thousand
(1,000) hours, to be completed within a period of not
less than six (6) months, for a "Class B certificate;
and must also include in the school's curriculum those
subjects set forth in Section 9(b) of Article 734a, as
amended by House Bill 829.

                    SUMMARY
          There is no statutory prohibition
          against a beauty school being issued
          a permit to conduct a barber school
          or college provided that the provisions
          of Section 9 of Article 734a, as
          amended by House Bill 829, are met and
          complied with.
Honorable V. D. Housworth, page 4 (WW-1154)

                          Yours very truly,
                          WILL WILSON
                          Attorney General of Texas


PB:lgh


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Richard A. Wells
Fred D. Ward
Virgil R. Pulliam
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.